Order denying motion to dismiss the complaint for insufficiency, or, in the alternative, to require plaintiffs to serve an amended complaint wherein the causes of action are properly united, affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from service of a copy of the order herein. The complaint is sufficient for the plaintiffs named, as there is an allegation that these plaintiffs tendered their certificates to the defendant before the commencement of the action. This is a necessary prerequisite for the maintenance of the action. (Voehl v. Title Guarantee & Trust Co., 266 N. Y. 662.) Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.